Stanton, J. S. C.
(dissenting). I would supplement the statement of the facts contained in the majority opinion by including a further part of the stipulation which immediately follows that which was quoted in that opinion, to wit:
“Other duties consisted of cleaning the Church, arranging the Sunday School room, arranging for the choir and other group meetings at the Church.
The petitioner resided at 34 Girard Place, Maplewood, which was his own residence and was not paid for or supplied by the Prospect Presbyterian Church of Maplewood. On November 10, 1948, a Wednesday, he worked until 5 :30 and returned to his home for supper. On this night there was a special meeting of the Men’s Club, which had not met since some time before the War. This meeting was arranged by the Reverend Arthur Butz for the purpose of reorganizing the Men’s Club, and was the first meeting for some years. This meeting was scheduled for 8:00 p. m., and the. petitioner was required to open the Church and get the place ready for the meeting, to serve refreshments, to tend and bank the furnaces after the meeting. That evening on his way to the Church while crossing Howard Avenue at Osborn Terrace he was struck by a car, suffering certain injuries. He performed no work for the Church at his home on the night in question.”
The general rule is that where an employee is on the way to work and has not yet entered the employer’s premises, he is not in the course of his employment; nor is he when *87lie has left the premises and is traveling to his home. Gilroy v. Standard Oil Co., 107 N. J. L. 170 (E. & A. 1930); Gullo v. American Pencil Co., 119 N. J. L. 484 (E. & A. 1938); Popovich v. Atlantic Production Corp., 125 N. J. L. 533, 535 (Sup. Ct. 1941) ; Cossari v. L. Stein & Co., 1 N. J. Super. 39 (App. Div. 1948). And this rule is applicable whether the employee is on his way to work at the beginning of the day, or after lunch, or as here, after supper.
There are some exceptions to this rule to be found in our reported cases, e. g., Rubeo v. Arthur McMullen Co., 117 N. J. L. 574 (E. & A. 1937); Bobertz v. Board of Education of Hillside Township, 134 N. J. L. 444 (Sup. Ct. 1946), reversed on ground that the accident did not arise out of the employment, 135 N. J. L. 555 (E. & A. 1947); Van Ness v. Haledon, 136 N. J. L. 623 (E. & A. 1948); Bradley v. Danzis Pharmacy, 5 N. J. Super. 330 (App. Div. 1949).
VTiilo the meeting held at the church on the evening in question was a special meeting, as distinguished from one regularly held on a given night in each week, it was nevertheless one planned and scheduled well in advance. Notice of it appeared in the printed announcements of church activities which were distributed to the congregation on the two preceding Sundays. This meeting was not a special one in the sense that it required unusual services from the plaintiff because it was an extraordinary meeting, or one called on short notice, or as a result of an emergency. It was just another of the three or four meetings, regular or special, that were held each week and in connection with which the plaintiff was required to be present at the church. Attendance at these meetings was his regular duty under his contract of employment. Nor can it reasonably be concluded from the evidence that on the evening of the accident the plaintiff was on duty at home, awaiting a call to perform a special service for his employer. At the time of the accident he was not on the street in the performance of any services for his employer; he was merely returning to Ms regular *88work from his home. This case is not within any of the recognized exceptions to the general rule stated above. Therefore it cannot be concluded that his injuries resulted from an accident arising in the course of his employment.
It is my opinion that the judgment of the County Court should be reversed.